Filed 3/25/21 G.P.R. v. Superior Court CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 G.P.R.,
             Petitioner,
 v.
 THE SUPERIOR COURT OF SAN                                              A161884
 FRANCISCO COUNTY,
                                                                        (San Francisco County
             Respondent;
                                                                        Super. Ct. No. JD20-3016)
 SAN FRANCISCO HUMAN
 SERVICES AGENCY, et al.,
             Real Parties in Interest.

         Isaiah W., born in December 2019, with severe drug withdrawal
symptoms, was immediately removed from the custody of mother, S.W.,
age 33, and father, G.P.R., age 42, under Welfare and Institutions Code
section 300 et seq.1 At the six-month review hearing, the court ordered the
termination of both parents’ reunification services and set a permanent
planning hearing under section 366.22. Father has filed a petition for an
extraordinary writ challenging the court’s order.2 We conclude the court did
not commit any errors complained of and, therefore, deny father’s petition.

         1    All statutory references are to the Welfare and Institutions Code.
         After mother filed a notice of intent to file a writ petition, her counsel
         2

filed a “no issues” statement pursuant to In re Sade C. (1996) 13 Cal.4th 952
                                                               1
                              BACKGROUND
                                      I.
                  The Initiation of Dependency Proceedings
      In January 2020, the San Francisco Human Services Agency (Agency)
filed its petition alleging that mother had used fentanyl while pregnant with
Isaiah, resulting in his being born with life-threatening withdrawal
symptoms, and that father had failed to protect Isaiah from mother’s drug
use during her pregnancy.
      The Agency wrote in a detention report that mother said in a phone
interview that she had become addicted to fentanyl but stopped using it two
months before Isaiah’s birth. However, doctors said Isaiah, who was
hospitalized in intensive care for 20 days, was unlikely to have experienced
his withdrawal symptoms if mother had stopped her use. Father said via an
interpreter that he knew mother used drugs and that Isaiah should be in the
county’s custody. Mother yelled that father’s interpreter was wrong and the
phone call was ended.
      The next day, father told the Agency’s social worker that he actually
thought Isaiah should be with mother once she was clean and sober. He said
he and mother were in a relationship but did not live together. He had
encouraged her not to use drugs during her pregnancy. She had bought
drugs with money he gave her and had used as recently as a few weeks after
Isaiah’s birth.




(Sade C.) and In re Phoenix H. (2009) 47 Cal.4th 835. Mother declined the
opportunity to file a petition herself. We issued a separate order regarding
her matter on March 18, 2021. Here, we discuss mother’s circumstances only
as they are relevant to father’s petition.

                                      2
       The court ordered that Isaiah be detained and placed in foster care.
After DNA testing established his paternity, father was designated Isaiah’s
presumed father.
                                       II.
                        Jurisdiction and Disposition
       In a March 2020 report for a jurisdiction/disposition hearing, the
Agency reported Isaiah was thriving in foster care and mother and father
were regularly visiting him in person. Mother again asserted that she had
remained sober since quitting drugs late in her pregnancy. She admitted
using money father gave her to buy drugs. She said she was willing to be
drug-tested and to enter a residential treatment program, but it was unclear
if she had been tested and she had not entered a program made available to
her.
       The Agency reported that father said mother told him about her drug
use a week before Isaiah’s birth, and he did not know if she used fentanyl or
how long she had been sober. When he told her not to use, she “ ‘would
dismiss’ ” him and not want to talk about it. He gave her money after every
“meeting” and was unsure what she did with it.
       Father also said he had held electronics store jobs for more than 12
years and rented a bedroom in a single-family home. He did not have the
necessary items to care for Isaiah and preferred that Isaiah live with mother.
Father was from Guatemala, had eight children there, came to this country
in 2005 in search of better employment opportunities and had no mental
health or substance abuse issues, or any criminal record.
       The Agency was concerned that mother’s “current substance abuse will
prevent her from making safe decisions for her and her baby, resulting in the
newborn being injured or not having his needs met.” It recommended the


                                       3
juvenile court order that Isaiah be placed out of the home and that both
parents receive reunification services. The Agency further recommended that
the court adopt a case plan setting as a safety goal that “[a] safe and sober
caregiver who is able to be responsive to his social, emotional, and
developmental needs will always care for Isaiah. [Mother] will work with the
Agency, her support network, and treatment team to gain insight into her
substance use in order to demonstrate capacity to provide safe care for the
baby. The father will participate in a parenting class in order to learn new
skills.” The Agency recommended parenting classes for both parents,
substance abuse treatment for mother, supervised visits with Isaiah, and
that father be directed to obtain the resources and items to enable him to
adequately care for Isaiah and “provide a safe home.”
      The juvenile court sustained the Agency’s allegation that father was
unable to protect Isaiah from mother’s substance abuse while mother was
pregnant and ordered that Isaiah be placed in foster care and that parents
receive the recommended reunification services.
                                      III.
          The Agency’s August 2020 Six-Month Review Report
      In its August 2020 six-month review report, the Agency wrote that
Isaiah was happy, thriving and developmentally on target. His parents had
been issued iPads to conduct virtual visits during the COVID-19 pandemic.
Father visited twice a week, was loving, affectionate and engaging with
Isaiah and had purchased some toys for him. Mother reported losing her
iPad and shared virtual visits with father. A first-time parent, she
sometimes became overwhelmed, cried and “cussed” at father in a playful but
inappropriate way.




                                       4
      Mother was in denial about her substance abuse problem and refused
to participate in services. She had only tested once and the result was
positive for fentanyl. She had not entered two available treatment programs
and had left two others within days. Because she was not engaged in
substance abuse services, she was not eligible to participate in a parenting
course.
      Father had successfully completed a fatherhood program and had been
referred to a support group. He had lost his job as a result of the pandemic
and made some money selling face masks on the street in San Francisco. He
was not eligible for public assistance. He continued to live in his rented
room, which the Agency’s social worker visited unannounced in July 2020.
She found it was actually a patio space leading to a yard, was hazardous for
an infant, and was in a residence that was cluttered and not altogether
hygienic.
      The Agency reported that mother and father remained in a relationship
and had reported a July 2020 pregnancy scare. Also, “father appears unable
to say no to [mother] or her using substances. This behavior, too, p[l]aces the
ba[b]y at risk for harm in his care as he appears unable to say no to mother
in order to protect Isaiah.”
      In light of these circumstances, the Agency recommended that the court
terminate reunification services for both parents.
                                      IV.
             The Agency’s December 2020 Addendum Report
      The Agency submitted a December 22, 2020 addendum to its August
report for a rescheduled six-month review hearing. It confirmed its previous
recommendations.




                                       5
      The Agency reported that mother was unable to stay sober. She had
been unable to stay in four residential programs. In her last, she continued
to use and had angry outbursts at program staff. Once, she left the program
without permission to see father, returning two hours later. She was
discharged from the program after about a month, in late October 2020,
“because of her continued drug use and unwillingness to follow the rules.”
Also, she was registered for drug testing at a lab, where she had “missed
many drug test dates and the few tests she did take came back positive for
Fentanyl.” She had tested negative three times and positive four times while
in her last treatment program, and since leaving the program had tested
positive once, negative twice and had missed two tests.
      Father continued to visit with Isaiah and showed affection toward him,
brought him gifts, and was attentive.
      The Agency further reported that the “co-dependent relationship”
between mother and father “still exists today” and there appeared to have
been “no changes in their relationship. The mother has not stopped abusing
Fentanyl and the father is silent. Although the father claims that he does
not approve of her lifestyle, he is still a part of it. He does not set healthy
boundaries with mother nor has he acquired certain items in order to have
the minor in his care.”
                                        V.
              The January 2021 Six-Month Review Hearing
      The court held a contested six-month review hearing in January 2021.
The Agency social worker assigned to the case, Sandra Gomez, testified
consistent with the Agency’s reports and added additional information and
details. Regarding mother, Gomez said six drug tests had been scheduled for




                                         6
her since December 14, 2020. Mother had missed the first three out of four,
and the other tests had been normal.
      Regarding father, Gomez said she had observed there was not enough
space in his rented room for Isaiah to sleep in, no heat, wires coming out of a
socket and heavy items on top of the bed. She discussed her concerns about
the room with father and changes he needed to make, but he had not made
changes. She was also concerned about how he would care for Isaiah without
income. She had referred him to a community center that helped people in
his circumstances look for work.
      Gomez said she was in contact with father at least four times a month.
Gomez told father “every time that [mother] . . . was using drugs and was
leaving” a treatment program, and talked with him about the problem of his
continuing to have a relationship with her while she used drugs; indeed, this
was the topic of the majority of their conversations. Gomez told him in
May 2020, after mother had left two programs, that it was unlikely Isaiah
would be returned to her care and that the Agency was concerned about
reunifying Isaiah with him if he remained involved with her. Yet there were
times when Gomez called him and he said mother was with him. According
to Gomez, “he said, [w]ell, you know, she calls me and I see her.”
      Father told Gomez in November 2020 that he was no longer in a
relationship with mother, but Gomez remained concerned that father would
not protect Isaiah from mother. There were indications that the two
remained in contact. Mother said she gave father money for rent that the
Agency gave her to participate in programs. Mother recently had another
pregnancy scare, and Gomez suspected father was involved because mother
had left her last program to see him. Gomez said father had learned about




                                       7
boundaries in the fatherhood program, but “he has not learned how to set
boundaries.”
      Gomez also said she told father five months before the hearing to
contact Homeless Prenatal for housing assistance, but that father only told
her a few weeks ago that he had done so. She said Homeless Prenatal could
also help him obtain items such as a crib and a dresser for Isaiah after
reunification. Gomez said the case worker from Homeless Prenatal had
called her in late November and mid-December but had not reached her, that
Gomez had not returned her calls, but that Gomez had spoken to her the
morning of her testimony. Gomez testified that the case worker told her
Homeless Prenatal was not providing father with any services at the moment
because he had completed its parenting class and he was not eligible for
housing services, i.e., placement in a family shelter, unless he was reunified
with Isaiah.
      Gomez was asked by the court if father presently wanted Isaiah placed
in his care. She said that since the beginning of the case father had not
shown initiative or follow through about such things as making his home safe
and learning how to set boundaries with mother, so she did not know how
serious he was about caring for Isaiah.
      Mother testified that she was no longer in a relationship with father.
She had not known until the last time she had come to court (a date she did
not specify) that she was not supposed to be in a relationship with him. Since
ending the relationship, she only met with him to give him rent money,
including when she left her program in October 2020. She said that, if
necessary, she would stay away from father if he were reunited with Isaiah.
She also said she was in an outpatient substance abuse treatment program
and had tested negative in her last four drug tests. She added that Gomez


                                       8
was not answering her calls, but that she had texted Gomez about the
outpatient program and arranged for her negative test results to be sent to
Gomez.
      Father testified that he was not currently in a relationship with mother
nor providing her with financial support. He said he was willing to impose
boundaries “as much as I can” on mother’s contact with Isaiah. He had last
seen her when she left her program in order to give him money. He had
recently texted her that Isaiah had a temperature and sent photos of Isaiah
to her when he visited.
      As for his present circumstances, father said that he was sometimes
called for work but did not have a set work schedule. Sometimes he received
a call at 4:00 a.m., sometimes at 6:00 a.m. His bedroom was 5 by 10 feet, and
he could “try to make it look better, try to make sure there’s more space;
clean it up better.” He did not think, as “a man,” that the wires in the room
were dangerous.
      Father also said he had completed another parenting program, at
Homeless Prenatal, in August 2020, and was looking for new housing with
that group’s help. The Homeless Prenatal case worker was helping him, and
she and Gomez had not been able to reach each other yet, though he
understood each had called the other without success. He had purchased a
bed and some clothes for Isaiah. If the court did not return Isaiah to mother’s
care, he wanted Isaiah to be placed with him.
      The court followed the Agency’s recommendations. It found that
returning Isaiah to either parent would create a substantial risk of detriment
to his safety and well-being. It found by clear and convincing evidence that
reasonable services had been made available to both parents, there was no
substantial probability of returning Isaiah to either parent by the 12-month


                                       9
review in March 2021, and that the parents had not demonstrated the
capacity and ability to complete the objects of the treatment plan and to
provide for Isaiah’s safety, protection, and physical and emotional health.
The court terminated mother’s and father’s reunification services and
scheduled a permanent planning hearing under section 366.26 for May 2021.
Among other things, it emphasized that mother had testified that she had
been in a relationship with father until her last appearance in court. In light
of mother’s testimony, the court found father’s testimony to be “a little bit
incredible, unbelievable.” The court further found that father had made
“absolutely no efforts to make his own space safer,” had not “demonstrated
the boundaries or what needs to be done if his intimate partner is using
drugs”, and had an irregular work schedule that made Isaiah’s care
problematic.
      Father’s timely writ petition followed.
                                DISCUSSION
      Father challenges the findings supporting the court’s termination of his
reunification services and setting of a permanent planning hearing under
section 366.26. He also challenges the court’s finding that reasonable
reunification services were made available to him. We review the juvenile
court’s findings for substantial evidence (see Kevin R. v. Superior Court
(2010) 191 Cal.App.4th 676, 688 [findings supporting termination of
services]); Sara M. v. Superior Court (2005) 36 Cal.4th 998, 1018 [findings
regarding provision of reasonable services].) We “review the record in the
light most favorable to the court’s determinations and draw all reasonable
inferences from the evidence to support the findings and orders.” (Kevin R.,
at pp. 688-689.) We affirm the ruling if it is supported by evidence that is
reasonable in nature, credible, and of solid value. (In re Lynna B. (1979)


                                       10
92 Cal.App.3d 682, 695.) “ ‘ “ ‘It is neither the duty nor the right of this court
to resolve conflicts in the evidence, pass on the credibility of the witnesses, or
determine where the preponderance of the evidence lies. These are all
matters to be decided by the trier of fact in the court below. The power of any
appellate court commences and terminates with a determination as to
whether or not there is any substantial evidence, whether or not
contradicted, which will support the conclusion of the trier of fact.’ ” ’ ” (Ibid.)
                                         I.
  The Court’s Finding That There Was No Substantial Probability
Isaiah Might Be Returned to Father Within the Statutory Deadline Is
                Supported by Substantial Evidence.
      Father argues that the court’s termination of his reunification services
and scheduling of a permanent planning hearing were based on erroneous
findings that he did not make substantial progress in his court-ordered
treatment plan and that there was no substantial probability that Isaiah
could be returned to his custody within the 12-month period. We disagree.
      Isaiah was removed from his parents’ custody after his birth and placed
in foster care. For a child under three years of age as of the initial date of his
or her removal from a parent’s physical custody, services “shall be provided
for a period of 6 months from the dispositional hearing as provided in
subdivision (e) of Section 366.21, but no longer than 12 months from the date
the child entered foster care . . . .” (§ 361.5, subd. (a)(1)(B).) Section 366.21
provides that at the six-month review hearing, the juvenile court “shall order
the return of the child to the physical custody of his or her parent . . . unless
the court finds, by a preponderance of the evidence, that the return of the
child to his or her parent . . . would create a substantial risk of detriment to
the safety, protection, or physical or emotional well-being of the child. The
social worker shall have the burden of establishing that detriment.”

                                        11
(§ 366.21, subd. (e)(1).) The court may terminate services and schedule a
permanent planning hearing if it finds by clear and convincing evidence that
a parent has failed to participate regularly and make substantive progress in
a court-ordered treatment plan. (§ 366.21, subd. (e)(3).) If, however, the
court finds there is a substantial probability that the child may be returned
to his or her parent within six months or that reasonable services have not
been provided, the court shall continue the case to the 12-month permanency
hearing. (§ 366.21, subd. (e)(3).)
      Under this statute, the court has discretion to terminate services if it
finds that a parent has failed to participate regularly and make substantial
progress in a court-ordered treatment plan. However, the court must
continue the case if it finds either that there is a substantial probability of
returning the child to his parent within six months or that the agency failed
to provide reasonable services. (§ 366.21, subd. (e).) Our Supreme Court has
held that the statutory period for measuring the probability that a child may
be returned to the parent is not extended because a review hearing has been
delayed. (Tonya M. v. Superior Court (2007) 42 Cal.4th 836, 846.) Thus, the
six months referred to in the statute encompasses the period of delay, and the
court must evaluate whether the child may be returned to the parent within
whatever time period remains until the next review hearing. (Ibid. [“Thus, if
at most four months remain until the next review hearing . . . , at most only
four months of services can by law be ordered, and the juvenile court
therefore should consider only what the impact of those four months of
services would be on the parent and child”].) In this case, the six-month
review hearing was delayed more than four months, from August 27, 2020, to
January 6 and January 19, 2021, which meant that less than two months
remained during which the Agency could provide further services. In this


                                        12
circumstance, the question before the court was the probability that Isaiah
could be returned to father’s custody if an additional two months of services
had been provided.
      Father argues that the juvenile court erred in concluding that there
was no substantial probability that Isaiah might be returned to father within
the statutory period because father had substantially complied with his case
plan. Therefore, he argues, the juvenile court should have extended his
services until the 12-month review.3
      Contrary to father’s argument, there is substantial evidence that he did
not substantially comply with his case plan. As the Agency points out,
compliance with a case plan alone is not enough; there must be substantial
progress as well. The courts have interpreted this to mean “substantial
progress towards unification” or, in other words, toward “addressing the
serious problems that led to [the child’s] detention.” (Fabian L. v. Superior
Court (2013) 214 Cal.App.4th 1018, 1029, 1030 (Fabian L.); see also Seiser &
Kumli, Cal. Juvenile Courts Practice and Procedure (2019) § 2.152[5][b][ii]
[interpreting “participate regularly and make substantive progress” to
encompass “that the parent had participated but failed to make substantive
progress” in the court-ordered treatment program].)
      Father’s case plan, and Gomez’s testimony, indicate that father hardly
made any progress regarding the stated and overriding goal of the plan: that


      3 The Agency bore the burden of proof to establish insufficient
participation or insufficient progress by clear and convincing evidence. We
are aware of our obligation, in evaluating the sufficiency of the evidence in
support of the juvenile court’s finding on this issue, to “determine whether
the record, viewed as a whole, contains substantial evidence from which a
reasonable trier of fact could have made the finding of high probability
demanded by this standard of proof.” (Conservatorship of O.B. (2020)
9 Cal.5th 989, 1005.)
                                       13
of “[a] safe and sober caregiver who is able to be responsive to his social,
emotional, and developmental needs will always care for Isaiah.” As mother
continued to use drugs and leave treatment programs, the Agency made clear
repeatedly that Isaiah’s safety included protection from mother and that
father, to protect Isaiah from mother, needed to disengage from his
relationship with her. There is substantial evidence that he did not do so.
      Mother’s drug use and the danger she posed to Isaiah’s well-being
became increasingly apparent over time. Her drug use resulted in Isaiah
being born with life-threatening medical complications that required his
placement in intensive care for almost three weeks and caused the Agency to
initiate this case. Father, by his own admission, knew of mother’s drug use
by the time Isaiah was born. By March 2020 he necessarily became aware
that his failure to protect Isaiah from mother was a basis for the court’s
assertion of jurisdiction over Isaiah and removal of him from both parents’
custody. He knew in the months that followed, because Gomez told him
repeatedly, that mother continued to resist treatment and continued to use,
and that he needed to end his involvement and contacts with her if he wanted
to be reunified with Isaiah. Certainly, he knew by August 2020, when the
Agency recommended that the juvenile court terminate his reunification
services, that his continued involvement and contacts with mother would
cause him to lose his services and, ultimately, his son. As we have indicated,
the Agency’s August 2020 report referred to the ongoing “co-dependent
relationship” between mother and father, the lack of changes in their
relationship, mother’s continued abuse of fentanyl and father’s silence, and
concluded that, “[a]lthough the father claims that he does not approve of her
lifestyle, he is still a part of it. He does not set health boundaries with
mother . . . .”


                                        14
      Despite knowing of the Agency’s recommendation and concerns, there
was substantial evidence that father continued his involvement with mother
up until the January 2021 hearing,4 all the while aware of her continued
drug use; continued to give her money that he had reason to suspect she used
for drugs; took money from her for rent that the Agency had provided to
mother to participate in services; texted with her regarding Isaiah and
regularly sent her photos of the child; and only declared that he had ended
his romantic relationship with mother at the six-month review hearing. Even
then, at the hearing, the most he could muster was to testify that he could
impose boundaries “as much as I can” on mother’s contact with Isaiah.
Further, the court found father was not credible about ending his romantic
relationship with mother, a finding that we will not disturb. (See, e.g., People
v. Smith (2005) 37 Cal.4th 733, 739 [“ ‘ “it is the exclusive province of the trial
judge or jury to determine the credibility of a witness and the truth or falsity
of the facts on which that determination depends” ’ ”].) In short, there was
substantial evidence to support the court’s conclusion that father had not
made substantial progress on a core part of his case plan—to take steps to
ensure he could protect Isaiah from mother while she continued her drug
use—and that he was concealing his involvement with her. His failure to
make progress within the ten months during which he had been provided



      4  Mother testified that she did not know she was not supposed to be in
a relationship with father until the last time she had been to court. The
record indicates she gave this testimony on the second day of the six-month
review hearing, January 19, 2021, and that the last time she had been to
court in this case was the first day of the six-month review hearing,
January 6, 2021. Therefore, it is reasonable to conclude that mother, by her
own testimony, was romantically involved with father as of January 6, 2021.
This contradicted father’s assertion to Gomez in November 2020 that he was
no longer involved romantically with mother.
                                        15
services made it beyond unlikely that he would be able to reunify with Isaiah
in another two months.
      In addition to father’s disregard of the agency’s directive that he
disengage from mother, there was another element of the case plan that he
did not meet. The case plan included the requirement that he “obtain the
resources and items to enable him to adequately care for Isaiah and provide
him a safe home.” In her July 2020 visit to his residence, Gomez noticed,
among other things, that there was not enough space in father’s rented room
for Isaiah to sleep in, it was an unheated patio, and there were wires coming
out of a socket and heavy items on top of the bed. That same day, she told
father about her concerns and discussed with him what changes he needed to
make in his home to make it safe for Isaiah. During the January 2021
hearing, because father was appearing by video from his room, the court
observed some of these conditions, which had not been rectified at all. Gomez
also reported that, as of the time of the January 2021 review hearing, father
had not obtained the items needed for Isaiah’s care. Father testified that he
had obtained certain items and was seeking housing assistance, but the court
had doubts about his credibility and, regardless, he took virtually no steps to
make these changes for months, even after the Agency’s August 2020
recommendation that the court terminate his services. This lack of attention
and initiative further supported the trial court’s finding of insufficient
progress, particularly in light of father’s own testimony that he could “try to
make it look better, try to make sure there’s more space; clean it up better,”
as if this had just occurred to him and would suffice.
      Father’s compliance with certain aspects of his case plan that he
highlights in his petition, such as his completion of parenting classes and his
regular and appropriate visits with Isaiah, does not establish that he made


                                       16
substantial progress toward reunification. As the Fabian L. court observed, a
father’s “substantial compliance with his case plan must not be confused with
the requirement a parent make substantial progress towards reunification”
with a three-year-old child. The one finding does not automatically compel
the other.” (Fabian L., supra, 214 Cal.App.4th at p. 1029.) “Section 366.21,
subdivision (e), does not compel the court to order additional reunification
services simply because a parent makes substantial progress with the court-
ordered treatment plan. Moreover, the provision gives the juvenile court
discretion to schedule a .26 hearing, unless there is a substantial probability
the child will be returned to his or her parent in six months or if there was
evidence of unreasonable services. (§ 366.21, subd. (e).)” (Fabian L., at
p. 1031.)
      Likewise, here, father’s inattentiveness to the juvenile court and the
Agency’s core concern about his ability to provide a safe home for Isaiah, by
protecting him from a drug-using mother and obtaining a safe dwelling
within which to care for him, amply support the juvenile court’s finding of
insufficient progress. Father’s same indifference to these concerns also
supports the court’s finding that there was no “substantial probability” that
Isaiah could be returned to father by the 12-month permanency hearing
(§ 366.21, subd. (e)(3)), a matter as to which father had the burden of proof.
(See Tonya M. v. Superior Court, supra, 42 Cal.4th at p. 847 [indicating it is
the parent’s duty to “demonstrate a substantial probability of being able to
reunite by the 12-month mark”].) That hearing, beyond which no further
services could be provided, would have to be conducted within two months.
Father offered no meaningful evidence that he would address his failings
sufficiently by that time, and the record demonstrates he would not or could
not do so.


                                       17
      In short, substantial evidence supports the court’s findings of lack of
substantial progress and no probability of reunification. Father’s claims to
the contrary lack merit.
                                        II.
   Father’s Claim That Insufficient Evidence Supports the Court’s
Finding That Reasonable Services Were Provided to Him Lacks Merit.
      Next, father argues the juvenile court’s finding that he was provided
with reasonable reunification services is not supported by substantial
evidence. His brief and somewhat muddled arguments are that the court
erred because, first, it did not order that a component of his parenting class
address boundary-setting between partners and, second, the Agency did not
provide reasonable services regarding housing since Gomez purportedly
lacked interest in talking in December 2020 with father’s Homeless Prenatal
case worker. We conclude the court’s ruling is supported by substantial
evidence.
      “[T]he court shall determine whether reasonable services that
were designed to aid the parent . . . in overcoming the problems that led to
the initial removal and continued custody of the child have been provided or
offered to the parent . . . .” (§ 366.21, subd. (e)(8).) It must find by clear and
convincing evidence that reasonable services have been provided or offered to
the parent or legal guardian. (§ 366.21, subd. (g)(1)(C)(ii); see Katie V. v.
Superior Court (2005) 130 Cal.App.4th 586, 594 [“At the six-and 12-month
review hearings, the standard of proof for the reasonable services finding is
expressly clear and convincing evidence”].) “Clear and convincing evidence
requires a high probability, such that the evidence is so clear as to leave no
substantial doubt.” (T.J. v. Superior Court (2018) 21 Cal.App.5th 1229,
1238.)


                                        18
      “To support a finding that reasonable services were offered or provided
to the parent, ‘the record should show that the supervising agency identified
the problems leading to the loss of custody, offered services designed to
remedy those problems, maintained reasonable contact with the parents
during the course of the service plan, and made reasonable efforts to assist
the parents in areas where compliance proved difficult . . . .’ [Citation.] . . .
[¶] ‘The standard is not whether the services provided were the best that
might be provided in an ideal world, but whether the services were
reasonable under the circumstances.’ [Citation.] The ‘adequacy of
reunification plans and the reasonableness of the [Agency’s] efforts are
judged according to the circumstances of each case.’ [Citation.] If reasonable
services are not provided or offered to the parent, the court is required to
continue the case for the period of time permitted by statute. (See § 366.21,
subds. (e) & (g)(1).)” (In re A.G. (2017) 12 Cal.App.5th 994, 1001.)
      Father’s two brief arguments in support of his claim that the Agency
did not provide reasonable services are unpersuasive. The Agency’s reports
and the testimony of the social worker assigned to his case, Gomez,
conclusively establish that the Agency made him aware early and repeatedly
that he needed to learn about setting, and begin to set, boundaries with
mother for Isaiah’s protection if he wanted to be reunified with Isaiah.
Further, the Agency made father aware that mother continued to use drugs
and to leave treatment programs, making this boundary-setting skill an
imperative for reunification, and it provided him with access to a fatherhood
program that taught about boundary-setting, which father completed but
either did not grasp or did not take to heart.
      There also is no evidence to support father’s second argument, that the
Agency did not provide reasonable services regarding housing because in


                                        19
December 2020 Gomez purportedly was not interested in contacting the case
worker at Homeless Prenatal who was helping father. Rather, the record
shows that Gomez referred father to Homeless Prenatal in an effort to help
him with housing months before father reported that he had contacted the
group. Further, Gomez merely testified that she had received two phone
messages from the case worker, in late November and mid-December 2020,
had not initially called the case worker back, but had spoken to her the
morning Gomez was testifying, in January 2021. Further, Gomez testified,
she learned that father was not eligible for any further housing services the
group might provide, i.e., placement in a homeless shelter, unless he was
reunified with Isaiah. Father fails to show the Agency did not offer or
provide father with reasonable housing services under these circumstances.
True, if Gomez had called back more quickly, she might have been told
earlier of the barriers to Homeless Prenatal’s ability to help father. But she
was in regular touch with father, who could himself have informed her of
those difficulties and who did not promptly contact the organization in any
event.
      In short, father fails to show that the juvenile court erred in ruling that
he had been provided reasonable services.
                                DISPOSITION
      Father’s petition is denied. Our decision is final as to this court
immediately. (Cal. Rules of Court, rule 8.490(b)(2)(A).)




                                       20
                                          STEWART, J.



We concur.




KLINE, P.J.




MILLER, J.




G.P.R. v. Superior Court (A161884)

                                     21